Citation Nr: 1310918	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the appellant's discharge from service for the period from August 9, 1969 to May 21, 1971 constitutes a bar to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 1971.  Service records (DD Forms 214) show that the appellant received an Honorable discharge for the period of August 9, 1966, to May 20, 1968, but was issued a discharge "Under Conditions Other than Honorable" for the period of May 21, 1968, to May 21, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 RO decision, which denied a claim for service connection for PTSD, and a September 2011 administrative decision finding that the Veteran's character of discharge from August 9, 1966 to August 8, 1969 was honorable for VA purposes, and that his character of discharge from August 9, 1969 to May 21, 1971 was dishonorable for VA purposes.
 
In August 2005, a Travel Board hearing was held before a Veterans Law Judge at the Wichita, Kansas, RO.  A transcript of that proceeding has been associated with the claims folder.  The Board notes that the Veterans Law Judge who conducted this hearing is no longer with the Board.  The appellant was issued a letter in March 2009 informing him that this Veterans Law Judge was no longer employed with the Board and offering him the opportunity to testify before another member of the Board.  The appellant responded in April 2009 that he did not wish to appear at a new hearing. 

The Board notes that this issue was remanded in July 2006, April 2009, and June 2012 for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Character of discharge

As noted above, the claims file reflects that the appellant had 2 periods of active duty service.  Service records (DD Forms 214) show that the appellant received an Honorable discharge for the period of August 9, 1966, to May 20, 1968, but was issued a discharge "Under Conditions Other than Honorable" for the period of May 21, 1968, to May 21, 1971.

In September 2011, an administrative decision was issued with regard to the issue of whether new and material evidence sufficient to establish that the character of the claimant's discharge does not constitute a bar to VA benefits for the period of service August 9, 1966, to May 21, 1977 (re: unconditional discharge under 38 C.F.R. § 3.13).  This decision determined that the appellant had not submitted new and material evidence sufficient to establish that the character of the claimant's discharge does not constitute a bar to VA benefits for the period of August 9, 1966, to May 21, 1971.  The April 2003 VA administrative decision was confirmed.  The claimant's service from August 9, 1966, to August 8, 1969, is determined to be honorable for VA (HVA) purposes under 38 C.F.R. § 3.13(c).  The claimant is entitled to all VA benefits, including heath care under chapter 38 U.S.C.A. § 17 for any disabilities determined to be service connected during this period.  The claimant's service beginning August 9, 1969, to May 21, 1971, is determined to be one period of service under 38 C.F.R. § 3.13(a) and (b).  The discharge for this period of service is determined to be dishonorable for VA (DVA) purposes under the provisions of 38 C.F.R. § 3.12(d)(4).  The claimant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during this period of service. 

In July 2006, the Board remanded the claim of entitlement to service connection for PTSD, in part, because the issue of whether or not the character of the Veteran's discharge for his period of service constituted a bar to VA benefits had to be addressed by the RO in the first instance.  In December 2008, the RO issued a Supplemental Statement of the Case addressing the character of the Veteran's discharge from service, and found that his period of service from August 9, 1969 to May 21, 1971 was dishonorable for VA purposes.  

In April 2009, the Board remanded the claim of entitlement to service connection for PTSD, in part, because the RO had issued an SSOC addressing the Veteran's character of discharge instead of an administrative decision or rating decision.

In September 2011, the RO issued an administrative decision finding that the Veteran's character of discharge from August 9, 1966 to August 8, 1969 was honorable for VA purposes, and that his character of discharge from August 9, 1969 to May 21, 1971 was dishonorable for VA purposes.

In October 2011, the Veteran's representative filed a notice of disagreement with the September 2011 character of discharge administrative decision.  In February 2012, the RO sent a letter noted that the October 2011 notice of disagreement (NOD) was not valid because "a final decision has not been made by [the Board] and therefore a new [notice of disagreement] cannot be addressed."  The February 2012 letter is incorrect.  The character of the Veteran's discharge was not yet before the Board because the RO only issued an initial decision on the matter in September 2011.  Thus, the Veteran was correct to attempt to submit a notice of disagreement with the September 2011 administrative decision.  As the RO has not yet issued a statement of the case following the NOD addressing this issue, the Board must remand the issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Service Connection

Based on the findings of the September 2011 administrative decision, the Board notes that the character of the appellant's discharge does not constitute a bar to VA benefits for the period of service from August 9, 1966, to August 8, 1969.  Additionally, despite the appellant's dishonorable discharge for the period of August 9, 1969, to May 21, 1971, the VA must consider whether the appellant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during this period of service.  As the issue of the Veteran's character of discharge is being remanded, the current separation of honorable and dishonorable service periods may change.

As noted in prior Board remands, the character of the Veteran's discharge is inextricably intertwined with his claim of entitlement to service connection for PTSD, in regards to receiving compensation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, the claim of entitlement to service connection for PTSD must be remanded for compliance with the Board's June 2012 remand.  

Specifically, the appellant has asserted in statements and personal hearing testimony that he believes he has PTSD as a result of his service in Vietnam.  He has indicated that, 3 or 4 weeks in country, he was engaged in his first firefight while assigned to the 919th Engineers, 11th Armored Cavalry Regiment when the North Vietnamese Army and Viet Cong tried to overrun Quan Loi.  He further indicated that it was on August 12, 1969, that this attempt was made to overrun the base, and that the base was under attack from about midnight until daylight.  The appellant also reported that his job as an armored personnel carrier driver regularly put him in the line of fire.  He asserted that his vehicle came under rocket attack in September at a place called Sidewinder and someone was killed.  Further, he described an incident in November, in which he was sent on a four-day mission in War Zone Three and came under fire.  He also reported an incident around April 9, 1970, in War Zone Three, in which 3 men were killed.  In May or June of 1970, the appellant reported invading Cambodia.  The appellant indicated that he had difficulties trying to fit back in after being in combat.  He claims that he put in a request to return to Vietnam and was denied.  His personnel records reflect such a request.  The appellant claims that he went AWOL three times after getting to the point where he could not take it anymore.

Additionally, the claims file contains a statement from a fellow service member, who indicated that rockets hit near them on the appellant's first night in Quan Loa (July 1969) and they were attacked at a base called Sidewinder in August 1969.

In June 2012, the Board directed the RO to attempt to verify all of the Veteran's stressors.  A Defense Personnel Records Information Retrieval System print out from July 2012 included a search for information regarding Operation Kentucky Cougar, which occurred in August 1970 near Quan Loa.  There do not appear to be any attempt to verify any of the Veteran's other identified stressors, to include the stressor noted in the "buddy statement" that their base was attacked in July 1969, during the Veteran's currently established honorable period of service.

Additionally, in June 2012, the Board directed the RO to readjudicate the claim of entitlement to service connection for PTSD, to include whether the appellant is entitled to health care under 38 U.S.C.A. § 17 for any disabilities incurred in or aggravated during his dishonorable period of service.  While the January 2013 Supplemental Statement of the Case shows that the issue at hand includes entitlement to health care under 38 U.S.C.A. § 17, the analysis fails to address this issue.

Lastly, in June 2012, the Board directed the RO to provide the Veteran with a VA PTSD examination which included obtaining "an opinion whether it is at least as likely as not that his current PTSD was caused or aggravated by his active duty service.  If the examiner so determines, he or she should specify to which period of active duty service the appellant's PTSD is related, the period of August 9, 1966, to August 8, 1969, or the period of August 9, 1969, to May 21, 1971."  Unfortunately, the August 2012 VA examiner did not address all of the Veteran's reported stressors, and instead only addressed the stressor which was conceded by the RO (Operation Kentucky Cougar).  As he only addressed the conceded stressor, his opinion was that the Veteran suffered from PTSD which was at least as likely as not caused by his Vietnam combat service during his second enlistment from August 9, 1969 to May 21, 1971.  

Effective July 13, 2010, and during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843  -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required, which could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The newly amended version of 38 C.F.R. § 3.304(f)(3) provides that lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843  -39,852).  

In light of the VA's amendment liberalizing the verification of some claimed in-service stressors, the Board notes that the Veteran's stressors, as they relate to fear of hostile military or terrorist activity (which include: mortar attack upon arrival in Vietnam, "sapper" and mortar attacks while stationed in Vietnam, ambushes and mine sweeps while stationed in Vietnam, and invading Cambodia) are verified.  On remand, the Veteran should be afforded an additional VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case and notification of the Veteran's appellate rights on the issues of whether the character of the appellant's discharge from service for the period from August 9, 1969 to May 21, 1971 constitutes a bar to Department of Veterans Affairs (VA) benefits.  See 38 C.F.R. §§ 19.29, 19.30.  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

2.  Schedule the appellant for a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the appellant a history of symptoms relating to his claimed PTSD. 

After reviewing the file, examining the appellant, and noting his reported history of symptoms, the examiner should determine whether the appellant has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  Then, an opinion should be provided as to whether it is at least as likely as not that his current PTSD was caused or aggravated by his active duty service.  

If the examiner so determines, he or she should specify (if possible) to which period of active duty service the appellant's PTSD is related, the period of August 9, 1966, to August 8, 1969, or the period of August 9, 1969, to May 21, 1971.  The examiner should note that, in light of the VA's amendment liberalizing the verification of some claimed in-service stressors, the Board notes that the Veteran's stressors, as they relate to fear of hostile military or terrorist activity (which include: mortar attack upon arrival in Vietnam, "sapper" and mortar attacks while stationed in Vietnam, ambushes and mine sweeps while stationed in Vietnam, and invading Cambodia) are verified.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC), and if the Veteran's character of discharge remains dishonorable for one period of service, ensure that the analysis in the SSOC addresses entitlement to service connection for PTSD, to include whether the appellant is entitled to health care under 38 U.S.C.A. § 17.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


